Citation Nr: 1532621	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as post-traumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to June 2006 and active duty for training from September 2003 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The March 2012 rating decision granted service connection for a low back disability and assigned an initial 10 percent rating, both effective September 14, 2010.  The Veteran appeared at a hearing before the undersigned in December 2014 regarding the initial rating.  A transcript of the hearing is of record.  In February 2015, the Board remanded the issue for further development, which has now been completed.  

The February 2015 rating decision denied the Veteran's request to reopen her claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and major depressive disorder, finding new and material evidence had not been submitted regarding the claim.  In April 2015, the Veteran filed a timely notice of disagreement regarding the decision, but she has not been issued a statement of the case.  Therefore, the issue is included in this appeal and has been added to the title page of this decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include the question of whether new and material evidence has been submitted to reopen the claim, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran retains at least 65 degrees of flexion and a combined range of motion of at least 165 degrees of the thoracolumbar spine, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups, with no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour; there is no associated neurologic impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has provided adequate notice regarding the issue finally adjudicated by this decision, as it arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  There has been substantial compliance with the Board's December 2014 remand instructions, as the Veteran was afforded an adequate examination to assess the severity of her service-connected low back disability.  The AOJ issued a supplemental statement of the case after the examination was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's low back disability is currently rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

Higher ratings for the thoracolumbar spine are assigned as follows:  a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.

The Veteran's initial VA examination took place in September 2011.  It was reported that she experienced moderate flare-ups and exacerbations of pain.  On examination there was spasm and tenderness, but no guarding.  Forward flexion was from 0 to 90 degrees; extension from 0 to 15 degrees; lateral bending and rotation was from 0 to 30 degrees on the left and right.  On repetition, forward flexion was reduced to 80 degrees and extension to 10 degrees.  Other ranges of motion remained the same.  Neurologic findings were normal.

VA outpatient treatment records show that in July 2014, the Veteran rated her back pain as three out of ten.  She was treated with Ibuprofen and therapeutic exercise.  It was noted that an MRI in 2012 had been normal.

At her hearing the Veteran testified that she had received a TENS unit for the back disability.  She experienced constant back pain.  She also contended that the VA examination did not take into account the difficulty in returning to a standing position after bending over.  

The Veteran was provided a VA examination in April 2015.  The examiner confirmed past diagnoses of a lumbosacral strain.  Range of motion testing showed 85 degrees flexion; 20 degrees extension; 30 degrees lateral flexion bilaterally; and 30 degrees lateral rotation bilaterally.  The Veteran indicated she was unable to perform repetitive use testing with due to increased pain.  

The examiner noted pain, weakness, fatigability and incoordination resulted in additional functional impairment.  The examiner stated these factors reduced the Veteran's range of motion to 65 degrees of flexion and 0 degrees of extension, and 20 degrees of lateral rotation, bilaterally, based on the Veteran' estimates.  Lateral flexion was unchanged.  The examiner reported the examination results were medically consistent with her statements describing functional loss during flare-ups and noted the range of motion loss during flare-ups was the same as that resulting from pain, weakness, fatigability and incoordination.  

The results of the April 2015 examination indicate some increase in the low back disability; but the Veteran retained at least 65 degrees flexion and a combined range of motion of at least 165 degrees of the thoracolumbar spine, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  See DeLuca, 8 Vet. App. 205-07.  There is no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour and there are affirmative findings that there is no guarding.  Therefore, the Veteran's low back disability has not approximated the criteria for a rating in excess of 10 percent disabling using the General Rating Formula for Diseases and Injuries of the Spine.  

Additional ratings are potentially available on the basis of neurologic impairment, but treatment records show no neurologic abnormalities and findings on the examinations were normal.  The Veteran has also not reported any neurologic symptoms.  The evidence is thus against additional ratings on the basis of neurologic impairment.

There is no evidence the Veteran has intervertebral disc syndrome (preoperatively or postoperatively).  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In any event there have been no reports of physician prescribed bedrest as would be necessary for a higher rating under that formula.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's low back disability, as discussed above, is manifested by the loss of range of motion, which is clearly contemplated by the rating criteria for diseases and injuries of the spine.  These rating criteria, which represent the average impairment of earning capacity resulting from disability; also take into account the pain and limitation of function reported by the Veteran.  The Veteran has reported her low back disability results in headaches, but service connection for headaches was denied by a final March 2013 rating decision and medical opinions have attributed this symptom to a cervical spine disability.  The Veteran has also contended that her weakness in rising from a bending position is not contemplated in examination findings.  The examination reports did, however report ranges of extension and weakness.  The rating criteria also contemplate these findings.  See General Formula for Rating Diseases and Injuries of the Spine; 38 C.F.R. § 4.40, 4.45.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. 114-15.

The Board has also considered total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses of claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the record does not provide any indication of unemployability.  VA treatment and examination reports and the Veteran's testimony show that she has been employed since the effective date of service connection and there is no evidence that any of this employment was marginal.  Thus, further consideration of TDIU is unnecessary.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied.  


REMAND

Because the Veteran submitted a timely notice of disagreement regarding the April 2015 rating decision's denial of service connection for a psychiatric disability, the Board is required to remand that issue for preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran regarding the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and major depressive disorder, to include the question of whether new and material evidence has been submitted to reopen the claim.  This issue should not be returned to the Board unless the Veteran files a timely substantive appeal after issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


